
	

113 HR 445 IH: National Heritage Area Act of 2013
U.S. House of Representatives
2013-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 445
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2013
			Mr. Dent (for himself
			 and Mr. Tonko) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize a National Heritage Area Program, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the National Heritage Area Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. National Heritage Areas System.
					Sec. 5. Feasibility studies.
					Sec. 6. Management plan.
					Sec. 7. Designation.
					Sec. 8. Evaluation.
					Sec. 9. Local coordinating entities.
					Sec. 10. Relationship to other Federal agencies.
					Sec. 11. Property owners and regulatory
				protections.
					Sec. 12. Funding.
					Sec. 13. Sunset.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Certain areas of
			 the United States tell nationally significant stories; they illustrate
			 significant aspects of our heritage; possess exceptional natural, cultural,
			 scenic, and historic resources; and represent the diversity of our national
			 character.
				(2)In these areas,
			 the interaction of natural processes, geography, history, cultural traditions,
			 and economic and social forces form distinctive landscapes that should be
			 recognized, conserved, enhanced, and interpreted to improve the quality of life
			 in the regions and to provide opportunities for public appreciation, education,
			 enjoyment, and economic sustainability.
				(3)Local initiatives
			 based on community and regional visions, involving public/private partnerships,
			 are critical to conserving, enhancing, and interpreting natural, historic,
			 scenic, and cultural resources related to our American heritage. These
			 initiatives should be encouraged and supported by the Federal Government with
			 the concurrence of the relevant Federal land management agencies and tribal
			 governments by providing financial and technical assistance.
				(4)Partnerships among
			 Federal, State, tribal, and local governments, nonprofit organizations, the
			 private sector, and citizens provide the most viable framework to recognize,
			 conserve, enhance, and interpret the resources of places that have made
			 important contributions to the national story.
				(5)Communities and
			 regions need assistance to set resource stewardship and interpretive goals, and
			 to implement strategies for resource conservation and renewed economic
			 viability in these areas.
				(6)A
			 unified national process as well as certain standards for designation of
			 National Heritage Areas need to be established to provide a consistent
			 framework. The process should include a system for approval of heritage area
			 management plans.
				(7)National Heritage
			 Areas located near or encompassing units of the National Park System provide an
			 additional basis for public enjoyment of parks and park-related resources, and
			 it is appropriate for these parks to participate in, assist with, and benefit
			 from local heritage initiatives that conserve and interpret resources over a
			 larger area beyond the park’s boundaries.
				(8)It is in the
			 national interest, and will benefit future generations, to establish a system
			 of National Heritage Areas to encourage natural and cultural resource
			 conservation, interpretation, enhancement, and economic sustainability, and for
			 full public understanding and appreciation of the many resources, places,
			 events, and peoples that have contributed to the rich heritage of this
			 Nation.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)establish a system
			 of regional and community-based National Heritage Areas to conserve, enhance,
			 and interpret natural, historic, scenic, and cultural resources that together
			 tell nationally significant stories representing our country’s heritage;
				(2)promote public
			 understanding, appreciation and enjoyment of the many places, events, and
			 people that have contributed to our diverse national story;
				(3)promote innovative
			 and partnership-driven management strategies that recognize regional values, to
			 encourage locally tailored resource stewardship and interpretation, to develop
			 economically viable and innovative approaches to community conservation, and to
			 provide for the effective leveraging of Federal funds with State, local,
			 tribal, and private funding sources;
				(4)provide unified
			 national standards and processes for conducting feasibility studies,
			 designating National Heritage Areas, and approving heritage area management
			 plans;
				(5)provide
			 appropriate linkages among units of the National Park System, and communities,
			 governments, and organizations within National Heritage Areas to conserve,
			 enhance, and interpret resources outside of park boundaries; and
				(6)authorize the
			 Secretary of the Interior to provide financial and technical assistance to
			 local coordinating entities that act as a catalyst for diverse regions,
			 communities, organizations, and citizens to undertake projects and programs for
			 resource stewardship and interpretation.
				3.DefinitionsIn this Act:
			(1)Feasibility
			 studyThe term feasibility study means a study
			 conducted by the Secretary of the Interior, or conducted by one or more other
			 interested parties and reviewed by the Secretary, in accordance with the
			 criteria and processes outlined in section 5, to determine whether an area
			 meets the criteria to be designated as a National Heritage Area by
			 Congress.
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means the entity designated by Congress to undertake, in
			 partnership with others, the management plan and to act as a catalyst for
			 implementation projects and programs among diverse partners in a National
			 Heritage Area.
			(3)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for a National Heritage Area that
			 specifies actions, policies, strategies, performance goals, and recommendations
			 taken to meet the goals of the heritage area as specified in this Act.
			(4)National
			 heritage areaThe term National Heritage Area means
			 a region designated by Congress that tells nationally significant stories
			 representing our American heritage.
			(5)Proposed
			 national heritage areaThe term proposed National Heritage
			 Area is an area or corridor under study by the Secretary of the Interior
			 or other parties for potential designation by Congress as a National Heritage
			 Area.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)SystemThe
			 term system means the system of National Heritage Areas
			 established under section 4.
			(8)Tribal
			 governmentThe term
			 tribal government means the governing body of an Indian tribe,
			 band, nation, or other organized group or community of Indians that is
			 recognized by the Secretary as having a government-to-government relationship
			 with the United States and is eligible for the special programs and services
			 provided by the United States to Indians because of their status as Indians, as
			 evidenced by inclusion of the tribe on the list of recognized tribes published
			 by the Secretary under the Federally Recognized Indian Tribe List Act of 199
			 (25 U.S.C. 479a).
			(9)Tribal
			 landsThe term tribal lands means all lands within
			 the exterior boundaries of any Indian reservation, all lands the title to which
			 is held by the United States in trust for an Indian tribe or lands the title to
			 which is held by an Indian tribe subject to a restriction by the United States
			 against alienation, and all dependent Indian communities.
			4.National Heritage
			 Areas System
			(a)In
			 generalIn order to recognize certain areas of the United States
			 that tell nationally significant stories and to conserve, enhance, and
			 interpret the areas’ natural, historic, scenic, and cultural resources that
			 together illustrate significant aspects of our country’s heritage, there is
			 established a National Heritage Areas System through which the Secretary may
			 provide technical and financial assistance to local coordinating entities to
			 support the establishment, development, and continuity of the National Heritage
			 Areas.
			(b)SystemThe
			 National Heritage Areas System shall be composed of the following:
				(1)National Heritage
			 Areas designated before the date of the enactment of this Act.
				(2)National Heritage
			 Areas designated under this Act.
				(c)Relationship to
			 the national park system
				(1)Relationship to
			 national park unitsThe Secretary shall—
					(A)assure to the
			 maximum extent practicable, participation and assistance by any unit of the
			 National Park System located near or encompassed by any National Heritage Area
			 in local initiatives for that National Heritage Area that conserve and
			 interpret resources consistent with an approved management plan for the
			 National Heritage Area; and
					(B)work with National
			 Heritage Areas to promote public enjoyment of units of the National Park System
			 and park-related resources.
					(2)Applicability of
			 lawsNational Heritage Areas shall not be considered to be units
			 of the National Park System nor shall the areas be subject to the authorities
			 applicable to units of the National Park System.
				(d)DutiesUnder
			 the system, the Secretary shall—
				(1)undertake studies
			 as directed by Congress through legislation to assess the feasibility of
			 designating proposed National Heritage Areas or review and comment on studies
			 undertaken by other parties for this purpose as provided in section 5;
				(2)review and approve
			 or disapprove the management plan for a National Heritage Area as provided in
			 section 7;
				(3)submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the United States Senate reports
			 describing the activities conducted with respect to National Heritage Areas in
			 accordance with this Act; and
				(4)conduct an
			 evaluation of the accomplishments and prepare a report with recommendations for
			 the National Park Service’s future role with respect to each designated
			 National Heritage Area as outlined in section 8.
				(e)AuthoritiesIn
			 carrying out this Act, the Secretary may—
				(1)provide technical
			 and financial assistance in accordance with the provisions of section 10, and
			 the amounts authorized under section 12, on a reimbursable or nonreimbursable
			 basis as determined by the Secretary in the development and implementation of
			 management plans and for administrative functions for designated National
			 Heritage Areas;
				(2)enter into
			 cooperative agreements with other Federal agencies, State, tribal and local
			 governments, local coordinating entities, and other interested parties to carry
			 out the purposes of this Act;
				(3)provide
			 information, promote understanding, and encourage research on National Heritage
			 Areas in partnership with local coordinating entities; and
				(4)provide national
			 oversight, analysis, coordination, technical and financial assistance, and
			 support to ensure consistency and accountability of the system.
				5.Feasibility
			 studiesThe Secretary, in
			 undertaking a feasibility study, or reviewing a feasibility study conducted by
			 others, shall apply the following criteria to determine the suitability and
			 feasibility of designating a proposed National Heritage Area:
			(1)The proposed area
			 is worthy of designation as a National Heritage Area because—
				(A)the area includes
			 natural, historic, cultural, or scenic resources that are associated with
			 nationally significant themes and events and these resources—
					(i)combine to form a
			 distinct and cohesive landscape; and
					(ii)retain enough
			 integrity to support the themes and events associated with the area’s national
			 importance; and
					(B)the area provides
			 opportunities to conserve natural, historic, cultural, or scenic resource
			 through local and regional partnerships.
				(2)A
			 conceptual boundary for the proposed area is developed based upon community
			 input and the resources and themes that support the area’s national
			 importance.
			(3)Residents,
			 business interests, nonprofit organizations, and governments, including Federal
			 land management agencies and tribal governments within the proposed area, have
			 been involved in the feasibility study process and have demonstrated
			 significant support through letters and other means for National Heritage Area
			 designation.
			(4)A
			 local coordinating entity has been selected to operate the proposed heritage
			 area’s activities and the organization is supported by residents, business
			 interests, nonprofit organizations, and governments within the proposed
			 area.
			(5)The
			 recommendations put forth in the feasibility study are consistent with
			 continued economic activity within the area.
			6.Management
			 planThe plan for any National
			 Heritage Area shall—
			(1)use a
			 comprehensive planning approach that includes—
				(A)opportunities for
			 stakeholders (i.e., community members, local and regional governments, tribes,
			 businesses, nonprofits, and others) to be involved in the planning
			 process;
				(B)opportunities for
			 stakeholders to review and comment on the draft plan; and
				(C)documentation of
			 the planning and public participation processes used to develop the plan,
			 including how it was prepared, who was involved in the process, and how and
			 when the stakeholders were involved;
				(2)include an
			 inventory of the natural, historic, cultural, or scenic resources of the
			 National Heritage Area related to the nationally significant themes and events
			 of the region that should be protected, enhanced, interpreted, managed, or
			 developed;
			(3)identify
			 comprehensive goals, strategies, policies, and recommendations for telling the
			 story of the region’s heritage and encouraging long-term resource protection,
			 enhancement, interpretation, and development;
			(4)include
			 recommendations for ways in which local, State, tribal, and Federal entities
			 may best be coordinated, including the role of the National Park Service and
			 other Federal agencies associated with the National Heritage Area, to further
			 the purposes of this Act;
			(5)outline a strategy
			 for the local coordinating entity to achieve financial sustainability;
			(6)include an
			 implementation program that identifies—
				(A)prioritized
			 actions and criteria for selecting future projects;
				(B)the ways in which
			 stakeholders will be involved in their implementation;
				(C)existing and
			 potential sources of funding;
				(D)performance goals;
			 and
				(E)the manner in
			 which the plan will be evaluated and updated; and
				(7)include a business
			 plan for the local coordinating entity that, at minimum, addresses management
			 and operation, products or services offered, the target market for products and
			 services, and revenue streams.
			7.Designation
			(a)In
			 generalThe designation of a National Heritage Area shall
			 be—
				(1)by Act of
			 Congress; and
				(2)contingent on the
			 prior completion of a management plan and an affirmative determination by the
			 Secretary that the area meets the criteria provided in section 5.
				(b)Component of the
			 systemAny National Heritage Area designated under subsection (a)
			 shall be a component of the National Heritage Areas System established in
			 section 4.
			8.Evaluation
			(a)In
			 generalNot later than every 10 years after the date on which of
			 the National Heritage Area occurs, the Secretary shall conduct an evaluation of
			 the accomplishments of the National Heritage Area and prepare a report with
			 recommendations for the National Park Service’s continued role with respect to
			 the National Heritage Area.
			(b)Evaluation
			 componentsAn evaluation prepared under subsection (a)
			 shall—
				(1)assess the
			 progress of the local coordinating entity with respect to—
					(A)accomplishing the
			 purposes of the authorizing legislation for the National Heritage Area;
			 and
					(B)achieving the
			 goals and objectives of the approved management plan for the National Heritage
			 Area;
					(2)analyze the
			 Federal, State, local, and private investments in the National Heritage Area to
			 determine the leverage and impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the National
			 Heritage Area for purposes of identifying the critical components for
			 sustainability of the National Heritage Area.
				(c)RecommendationsBased
			 upon the evaluation under subsection (a), the Secretary shall prepare a report
			 with recommendations for the National Park Service’s continued role with
			 respect to the National Heritage Area. If the report recommends that Federal
			 funding for the National Heritage Area be—
				(1)continued, the
			 report shall include an analysis of—
					(A)ways in which
			 Federal funding for the National Heritage Area may be reduced or eliminated
			 over time; and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or elimination;
			 and
					(2)eliminated, the
			 report to Congress shall include a description potential impacts on
			 conservation, interpretation, and sustainability of the partnership.
				(d)Submission to
			 congressOn completion of a report under subsection (c), the
			 Secretary shall submit the report to—
				(1)the Committee on
			 Energy and Natural Resources of the Senate; and
				(2)the Committee on
			 Natural Resources of the House of Representatives.
				9.Local
			 coordinating entities
			(a)DutiesTo
			 further the purposes of the National Heritage Area, the local coordinating
			 entity shall—
				(1)prepare and submit
			 a management plan for the National Heritage Area to the Secretary in accordance
			 with section 7;
				(2)submit an annual
			 report to the Secretary for any fiscal year in which it receives Federal funds
			 under this Act, setting forth its specific performance goals and
			 accomplishments, expenses and income, amounts and sources of matching funds as
			 appropriate, the amounts leveraged with Federal funds and sources of such
			 leveraging, and grants made to any other entities during the year for which the
			 report is made;
				(3)make available for
			 audit for any fiscal year in which it receives Federal funds under this Act,
			 all information pertaining to the expenditure of such funds and any matching
			 funds; and
				(4)encourage by
			 appropriate means economic viability and sustainability that is consistent with
			 the purposes of the National Heritage Area.
				(b)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the approved management plan for
			 the National Heritage Area, use Federal funds made available through this Act
			 to—
				(1)make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 National Heritage Area;
				(2)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
				(3)hire and
			 compensate staff which may include individuals with expertise in natural,
			 cultural, and historic resources conservation; economic and community
			 development; and heritage planning;
				(4)obtain money or
			 services from any source including any that are provided under other Federal
			 laws or programs;
				(5)contract for goods
			 or services; and
				(6)support activities
			 of partners and any other activities that further the purposes of the National
			 Heritage Area and are consistent with the approved management plan.
				(c)Prohibitions on
			 the acquisition of real propertyThe local coordinating entity
			 may not use Federal funds received under this Act to acquire any interest in
			 real property.
			10.Relationship to
			 other Federal agencies
			(a)Provision of
			 assistanceThis Act shall not affect the authority of any Federal
			 official to provide technical or financial assistance under any other
			 law.
			(b)CoordinationThe
			 head of any Federal agency planning to conduct activities that may have an
			 impact on a designated National Heritage Area shall consult and coordinate
			 these activities with the Secretary and the local coordinating entity.
			(c)Other laws and
			 regulationsThis Act shall not modify any law or regulation
			 authorizing Federal officials to manage Federal land under their control or
			 limit the discretion of Federal land managers to implement approved land use
			 plans within the boundaries of a National Heritage Area, nor shall this Act be
			 construed to modify, alter, or amend any authorized uses of these Federal
			 lands.
			11.Property owners
			 and regulatory protectionsNothing in this Act shall be construed
			 to—
			(1)abridge the rights
			 of any property owner, whether public or private, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the National Heritage Area;
			(2)require any
			 property owner to permit public access (including Federal, State, tribal, or
			 local government access) to such property or to modify any provisions of
			 Federal, State, tribal, or local law with regard to public access or use of
			 private lands;
			(3)alter any duly
			 adopted land use regulation or any approved land use plan or any other
			 regulatory authority of any Federal, State, or local agency or tribal
			 government, or to convey any land use or other regulatory authority to any
			 local coordinating entity;
			(4)authorize or imply
			 the reservation or appropriation of water or water rights;
			(5)diminish the
			 authority of the State to manage fish and wildlife including the regulation of
			 fishing and hunting within the National Heritage Area; or
			(6)create any
			 liability, or to have any effect on any liability under any other law, of any
			 private property owner with respect to any persons injured on such private
			 property.
			12.Funding
			(a)Authorization of
			 appropriations
				(1)There are
			 authorized to be appropriated to carry out the activities under section 9 not
			 more than $700,000 for any fiscal year for each National Heritage Area to
			 remain available until expended.
				(2)In addition to
			 amounts authorized in paragraph (1), there are authorized to be appropriated to
			 the Secretary—
					(A)not more than
			 $300,000 for any fiscal year, to conduct feasibility studies by the National
			 Park Service in accordance with the provisions of section 5, with not more than
			 $100,000 allocated in the fiscal year for any one feasibility study for a
			 proposed National Heritage Area; and
					(B)not more than
			 $750,000 for any fiscal year, to conduct management plans by the National Park
			 Service in accordance with the provisions of section 6, with not more than
			 $250,000 allocated in the fiscal year for any one management plan for a
			 proposed National Heritage Area.
					(3)Funding provided
			 under paragraph (2) shall be in the form of grants approved by the National
			 Park Service and provided to the local coordinating entity conducting the
			 feasibility study or management plan.
				(b)Matching
			 fundsAs a condition of providing financial assistance under this
			 section to a local coordinating entity, the Secretary shall require the entity
			 to provide matching funds—
				(1)equal to the
			 amount of the financial assistance provided for designated National Heritage
			 Areas for any Fiscal Year;
				(2)of 25 percent of
			 the total grant amount received for feasibility study; and
				(3)of 50 percent of
			 the total grant amount received for a management plan. The local coordinating
			 entity’s matching funds—
					(A)must be from
			 non-Federal sources; and
					(B)may be made in the
			 form of in-kind contributions of goods or services fairly valued.
					(c)AdministrativeThere
			 are authorized to be appropriated to the Secretary such sums as may be
			 necessary for technical assistance, oversight, and administrative
			 purposes.
			13.SunsetThe system of National Heritage Areas within
			 the National Park System established under this Act shall expire on the date
			 that is 25 years after the date of the enactment of this Act.
		
